 624DECISIONS OF NATIONAL'LABOR RELATIC' , BOARDthe unit sought by the Petitioner. Indeed, we are satisfied thatthe duties and obligations of these inspectors as members ofa labor organization which also represents agents, would notrequire of them acts or deeds incompatible with the loyal dis-charge of their duties as employees. We have reached this con-clusion after giving due consideration to the legislative historyof the Act, 6 the nature of the employment of these inspectors,the necessity for their complete loyalty to the Employer, andthe reasonably anticipated demands which might be made uponthem as members of the proposed unit.Moreover, we would not reach a different conclusion evenassuming, as contended by the Employer, that the inspectors domake recommendations in their report on investigations.$ Inthe original Decision herein, we recognized that the inspectors'reports could affect both the earnings and employment status ofinsurance agents. We do not find that the inclusion of recom-mendations in the reports would have any greater effect on theearnings and employment status of the insurance agents, or onthe nature of the relationship between the agents and the in-spectors insofar as representationby thePetitioner is cpn-cerned.Chairman Farmer and Member Styles took no part in theconsideration of the above Supplemental Decision.5 The legislative history of the Act clearly shows that although the Congress consideredthe subject of divided loyalty of certain classifications of employees whose duties placed themin situations somewhat analogous to that of the inspectors here involved,it decided aftermuch deliberation to legislate restrictively only with regard to supervisors and guards.6 Accordingly, we deny the Employer's motion for rehearing as to the alleged fact that theinvestigators do make recommendations.F.H.MCGRAW & COMPANY,PetitionerandLOCAL NO.236, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMER-ICA, AFL iF.H.MCGRAW & COMPANY,PetitionerandOFFICE EM-PLOYEES INTERNATIONAL UNION, AFL.2Cases Nos.9-RM-87 and 9-RM-88. August 6, 1953DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, separate hearings were heldIHereinafter called Teamsters.Office Employees International Union, AFL, hereinaftercalled Office Workers, was permitted to intervene in Case No. 9-RM-87 on the basis of itsshowing of interest.z Teamsters was permitted to intervene in Case No. 9-RM-88 on the basis of a contractinterest.106 NLRB No. 105. F. H. MCGRAW & COMPANY625before Clifford L. Hardy, hearing officer. These cases arehereby consolidated for the purpose of decision. The hearingofficer's rulings made at the hearings are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with these casesto a three-member panel [Members Houston, Styles, andPeterson].Upon the entire record in these cases,the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labororganizationsinvolvedclaim to representcertain employees of the Employer.'3.Case No. 9-RM-88: On May 16, 1953, Office Workersrequested recognition as the representative of the Employer's"office and clerical employees" at its Paducah, Kentucky,project. The Employer thereupon filed the petition in this case,seeking an election among such employees. A question affect-ing commerce exists concerning the representation of em-ployees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act in Case No. 9-RM-88.CaseNo. 9-RM-87: The Employer-Petitionerseeks anelection in this case in a unit consisting of "employees intool room department [at the Employer's Paducah, Kentucky,project] classified as stock record clerks, storekeepers, andgeneralclerks."On April 7, 1952, Teamsters and the Employer executed acontract effective to March 14, 1953, recognizing Teamsters3Although the petitions in these cases were filed after the execution of the current contractbetween Teamsters and the Employer, Teamsters does not contend that the contract is a bar.In any event, for reasons indicated below, we find that the contract is not a bar.Because no showing of interest by the labor organizations involved is required in casesinitiated by employer petitions, we find no merit to the Employer's request that the Board ad-ministratively satisfy itself that the labor organizations involved herein have a sufficientinterest in these proceedings. P. R. Mallory &Co., Inc., 89 NLRB 962; Westinghouse ElectricCorporation, 89 NLRB 8.40n June 29, 1953, after the close of the hearing, Local Union 900, International Union ofOperating Engineers,herein called Operating Engineers,requested that the Employer recog-nize it as the representative of the Employer's blueprint operators.Thisrequest was refusedby the Employer because of the pendency of the petition in Case No. 9-RM-88, which the Em-ployer states covers blueprint operatorsThe Regional Director for the Ninth Region thereupon advised Operating Engineers that ifitwished to intervene in Case No. 9-RM-88, it must submit evidence of its representativeinterest.Thereupon, Operating Engineers, on July 7, submitted 16 authorization cards to theRegional Office, each of which was dated June 2, which is 6 days prior to the date of the hearingin Case No. 9-RM-88, and stated to the Regional Director, "We also feel that we should havethe Engineer Aides also."As Operating Engineers had acquired a sufficient showing of interest at the time of the hear-ing in Case No. 9-RM-88 and had not been pre'iously notified of that proceeding, we herebygrant its request to intervene.UnitedBoat Service Corporation, 55 NLRB 671; HeintzManufacturing Company, 100 NLRB 1521. However, as the blueprint operators, with or withoutthe engineering aides, comprise only a segment of the Employer's clerical employees, wefind that they do not constitute a separate appropriate unit, and we shall not direct a separateelection for these employees. See The Monarch Machine Tool Co., 98 NLRB 1243; RadioCorporation of America, RCA Victor Division, 96 NLRB 889. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDas the representative of its truckdrivers, general warehouse-men, and "material checkers." On March 9, 1953, the partiesexecuted a new contract for the same categories of employees,expiring March 14, 1954. OnApril6, 1953, Teamsters demandedrecognitign for the employees described in the petition, where-upon the instant petition was filed.Teamsters contends that the term "material checkers" asused in its contract embraces the three categories named in theEmployer's petition because of identity of job content, and thattheBoard should so determine. As an alternative position,Teamsters contends that the unit described in the petition isappropriate and that an election be directed therein. OfficeWorkers, the Intervenor in this case, contends that the unitsought is inappropriate and that the only appropriate unit is oneincluding "all office and clerical employees."Teamsters' first contention does not raise any question con-cerning representation to be resolved by an election as it merelycalls for a Board determination of the coverage of the contract.There remains for consideration the question whether thepetition itself raises a question concerning representation.The employees described in the petition comprise 81 of theEmployer's 166 stock record clerks, 3 of the 164 generalclerks, and 5 of the 22 storekeepers. They work in the toolcontrol section. Most of the stock record clerks work in toolcribs dispersed throughout the project. They keep records oftools issuedby other employees. The rest of the stock recordclerks keep records of inventory and the "surplusing of ma-terials." As to the general clerks referred to in the petition,the record shows only that they fill out "forms and reports."There is no evidence as to the duties of the storekeeperscovered by the petition except for testimony indicating that allthe storekeepers in the project are supervisors.There is no evidence in the record to warrant a finding thatthe foregoing employees constitute a separate appropriate unit.They appear to comprise an arbitrary segment of the Em-ployer's clerical force. Teamsters, in fact, conceded at thehearing that its secondary contention that the unit is appro-priate is based on extent of organization, which, under the Actis, in itself, insufficient.6We find, therefore, that no question concerning representa-tion of employees of the Employer exists in Case No. 9-RM-87,and we shall dismiss the petition in that case.'4.The appropriate unit:5 For reasons stated in the text below, we find that Teamsters' contract does not embracethe employees described in the petition.6Section 9 (c) (5) of the Act.7 In view of our disposition of this case, it is not necessary for the purpose of this case topass on the propriety of the hearing officer's ruling admitting in evidence an arbitrationaward offered by Teamsters to show the identity in content of the jobs of the material checkersand the stock record clerks. F. H. MCGRAW & COMPANY627InCase No. 9-RM-88, the petitionseeks an election in aunit of "office and clerical" employees. It appears from therecord that the proposed unit at the Employer's Paducah,Kentucky, project includesvarious categoriesof office andplant clerks and of nonclerical office employees, with certainstipulatedexclusions,which are listed in the appendix attachedhereto. Except for such of those employees as may be coveredby Teamsters' current contract, these employees are now un-represented, and are the only unorganized employees on theproject. Office Workers agrees that the proposed unit is appro-priate. Teamsters, the Intervenor in this case, contends thatthe unit is inappropriate because it includes certain employeesin the tool control section allegedlycoveredbyits current con-tract with the Employer--namely, stock record clerks, generalclerks, and storekeepers.As in Case No. 9-RM-87, Teamsters contends that its cur-rent contract, insofar as it covers "material checkers," in-cludes the stock record clerks, storekeepers, and generalclerks in the tool control section, whose jobs are alleged tobe identical in content with the material checkers. In supportof this contention, Teamsters offered in evidence an arbitrationaward rendered February 12, 1953, pursuant to the arbitrationprovision of a contract between Teamsters and M. W. KelloggCompany, which, as a subcontractor of the Employer, conductedvarious operations on the, project, including a "tool controldivision." Kellogg had adopted the 1952-53 contract betweenTeamsters and the Employer recognizing Teamsters as therepresentative of "material checkers." The award found thatcertain "stock record clerks," not otherwise identified, andcertain "area expediters" did the same work as materialcheckers. Shortly after this award, the Employer took overfrom Kellogg the tool control operation. Teamsters contendsthat the work of the employees covered by the award is thesame asthatwhich is now performed by the stock recordclerks, storekeepers, and general clerks in the Employer'spresent tool control section, and that the award is thereforebinding upon the Employer and the Board as a determinationthat the threeforegoing categoriesare "material checkers"and, as such, are covered by Teamsters' current contract. 8We find nomerit inTeamsters' contention that the award iscontrolling on the Board in determining the appropriate scopeof the unit under consideration,' particularly as there is noevidence in the record that the jobs covered by the award arethe same asthose presently being performed by persons insuch unit. Moreover, such award, having been rendered undera contract to which the Employer was not a party, would not be8 The hearing officer refused toadmit thearbitration award in evidence.We will,however,treat it as partof the record in the case9See Guy F. Atkinson, 84 NLRB 88.322615 0 - 54 - 41 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDlegally binding on it. We find,therefore,upon the presentrecord,that Teamsters'contract does not include the stockrecord clerks, general clerks, and storekeepers inquestion.10Accordingly,we find that a unit consisting of all the Em-ployer's office employees and office and plant clerical em-ployees at its Paducah project, including the stock recordclerks and general clerks in the tool control section," butexcludingany other employees currently represented byTeamsters,constitutes an appropriate unit.The unit placement of the following categories is in dispute:Engineering aides in the supply department,all storekeepers,and the teletype operators.The record indicates that the storekeepers and the engineeringaides in the supply department recommend the discharge ofother employees,and that these recommendations are accordedsubstantial weight by the Employer. Accordingly, we find thatthese employees are supervisors,and we shall exclude themfrom the unit hereinafter found appropriate.In the course of their duties, the two teletype operatorsoccasionally transmit and receive messages concerning laborrelations.Contrary to the contention of the Employer, wefind that the occasional dispatch of messages relating to labormatters is not sufficient to constitute these operators con-fidential employees,2 as they do not assist persons exercisingmanagerial functions in the field of labor relations.We shallinclude them in the unit.Accordingly, we find that all office employees and plant andoffice clericals at the Employer's Paducah, Kentucky, project,including teletype operators,stock record clerks, and generalclerks, but excluding all employees listed in the appendixattachedhereto," all employees presently represented byTeamsters,engineering aides in the supply department,store-keepers, guards,and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.[The Board dismissed the petition in Case No. 9-RM-87.][Text of Direction of Election14 omitted from publication.]10 Teamsters does not expressly contend that its current contract for material checkersbars the petition in Case No. 9-RM-88 insofar as it relates to the employees in the tool con-trol section. Such a contention would not be tenable,in any event, in view of our findinghereinabove that such employees are not covered by the contract.u We do not include the storekeepers,whom we find below to be supervisors.12 American Locomotive Company, Alco Products Division, 92 NLRB 115; The Ohio SteelFoundry Company, 92 NLRB 683, 686; Southern Alkali Corporation, 84 NLRB 120, 126.is Theappendix contains the categories of employees whom all parties agreed to excludefrom the unit.14 The record does not show whether Teamsters or Operating Engineers desires to appearon the ballot in the unit herein found appropriate.We shall, therefore,permit Teamsters andOperating Engineers to have its name removed from the ballot upon notice to that effectgiven to the Regional Director within ten (10) days from the date of this Direction of Election. CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN & HELPERS629APPENDIXProfessional employees:Project surgeon,assistant projectsurgeon, registered nurses.Confidential employees:File clerk and senior clerk in thelabor relations department,secretary to labor relations man-ager,general clerk for director of plant services,secretary toproject engineer,secretary to assistant project engineer,secretary to general construction superintendent,secretary towage, hour, and salary division, secretary to wage, hour, andsalary supervisor,conference reporter,secretary to assistantgeneral construction superintendent(mechanical),executivesecretary to project manager,secretary to assistant deputyproject manager(engineering),executive secretary to assistantdeputy project manager (supply), secretary to director of plantservices,secretary to general staff administrator,executivesecretary to assistant deputy project manager(construction),executive secretary to assistant deputy project manager(comptroller),security investigator,stenographer acting assecretary to assistant project comptroller,stenographer actingassecretary to project engineer,stenographer acting assecretary to general staff coordinator,stenographer acting assecretary to labor relations manager,and stenographer actingas secretary to wage, hour,and salary division supervisor.Supervisors:Chief telephone operator,assistant chiefs intime department,machine supervisor'in IBM department, keypunch operator supervisor in IBM department, chief materialchecker in the supply department, paymaster assistants in thetime section of the accounting department,supervisor inpersonnel services,assistant chief accountant,assistant in-ternal auditor,chief of mail unit, general clerk in the planroom, coordinators(distribution in the supply department), andassistant chief in the IBM department.CHAUFFEURS, TEAMSTERS, WAREHOUSEMEN & HELPERSLOCAL UNION NO. 135, affiliated with INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN & HELPERS OF AMERICA, AFLandHOOSIERPETROLEUM COMPANY, INC.CaseNo. 35-CC-22. August7, 1953DECISION AND ORDEROn April 8, 1953, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had not engaged in the unfair laborpractices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety,as set forth in the copyof the Intermediate Report attached hereto. Thereafter, theGeneral Counsel and the charging party, Hoosier Petroleum106 NLRB No. 111.